Case 2:14-cv-12719-DPH-RSW ECF No. 130 filed 08/26/19           PageID.2706   Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 JOE SOLO AND BLEACHTECH
 L.L.C. on behalf of themselves and all
 others similarly situated,
                                                 Case No. 14-12719
            Plaintiffs,

       v.                                        Hon. Denise Page Hood
                                                 Mag. R. Steven Whalen
 UNITED PARCEL SERVICE CO.,
                                                 Class Action
            Defendants.



                          NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Caroline Giordano of the law firm of Miller,

 Canfield, Paddock and Stone, P.L.C. has this day entered an appearance as attorney

 for Defendant United Parcel Service Co. (“UPS”), in the above-referenced action.


                                          Respectfully Submitted,

                                          /s/Caroline Giordano
                                          Caroline Giordano (P76658)
                                          MILLER, CANFIELD, PADDOCK
                                           and STONE, P.L.C.
                                          101 N. Main Street, 7th Floor
                                          Ann Arbor, MI 48104
                                          (734) 668-7732
                                          giordano@millercanfield.com
                                          Attorney for Defendant
                                          United Parcel Service Co.
 Dated: August 26, 2019
Case 2:14-cv-12719-DPH-RSW ECF No. 130 filed 08/26/19       PageID.2707    Page 2 of 2



                           CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, I electronically filed the foregoing

 papers with the Clerk of the Court using the ECF system which will send

 notification of such filing to all ECF filers of record.



                                   By: /s/ Caroline Giordano
                                   Caroline Giordano (P76658)
                                   MILLER, CANFIELD, PADDOCK
                                     and STONE, P.L.C.
                                   101 N. Main St., 7th Floor
                                   Ann Arbor, MI 48104
                                   (734) 668-7732
                                   giordano@millercanfield.com
